Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given from Joseph Su, Reg. No. 69,761, on 02/22/2022.

The following claims have been amended as follows:

Listing of Claims:

1. (Currently amended) A programmable display that can communicate with a controller that controls equipment, comprising:
	a memory device for storing a plurality of pieces of content that can be used by the programmable display; 
a processor coupled to the memory device and configured to:
	detect a predetermined event that occurs in the equipment;
	learn a first probability of each of the plurality of pieces of content by monitoring content that is used by the programmable display when the predetermined event is 
	specify content having a high possibility of being used by the programmable display among the plurality of pieces of content based on the learned first probability when the predetermined event is detected, wherein the learned first probability of each of the plurality of pieces of content is obtained, and content having the learned first probability higher than a predetermined value is specified as the content, comprising a first content and a second content, having the high possibility of being used by the programmable display; and
a display control part, coupled to the processor, configured to execute a preparation process before the first content and the second content to be displayed on a display, wherein the preparation process comprises preparing a first candidate screen corresponding to the first content and a second candidate screen corresponding to the second content at a rear of an error screen being displayed by , wherein the viewer corresponding to the first candidate screen and the viewer corresponding to the second candidate screen comprise a PDF viewer being used to view a PDF document, wherein the second candidate screen has less possibility to be displayed than the first candidate screen,

wherein the display control part executes the preparation process with respect to the first candidate screen earlier than the preparation process with respect to the second candidate screen.
2. (Previously presented) The programmable display according to claim 1, wherein the processor learns the first probability that each of the plurality of pieces of content will be displayed on the display by monitoring content displayed on the display when the predetermined event is detected.
3. (Canceled) 
4. (Canceled) 
5. (Original) The programmable display according to claim 2, wherein the display control part increases a display size of a reference target of content as the content has a higher value of the first probability.
6. (Previously presented) The programmable display according to claim 2,
	wherein the processor further monitors types of errors that occur in the equipment due to an operation performed with respect to the programmable display, and thus to learn a second probability that each of the errors will occur under a condition that a predetermined operation is performed with respect to the programmable display, and

7. (Original) The programmable display according to claim 6, wherein the warning screen includes information indicating a type of an error having the second probability higher than a predetermined value.
8. (Previously presented) The programmable display according to claim 1, wherein the processor learns the first probability with respect to each of users of the programmable display.
9. (Currently amended) A display control method of a programmable display that can communicate with a controller that controls equipment, the display control method comprising:
	a step of preparing a plurality of pieces of content that can be used by the programmable display;
	a step of detecting a predetermined event that occurs in the equipment;
	a step of learning a first probability of each of the plurality of pieces of content by monitoring content that is used by the programmable display when the predetermined event is detected, wherein an incrementing process is executed to generate a counting result when a screen is switched from other screens and being displayed for equal to or longer than a predetermined period of time and the first probability is learned based on the counting result; 
	a step of specifying content having a high possibility of being used by the programmable display among the plurality of pieces of content based on the learned first 
a step of executing a preparation process before the first content and the second content to be displayed on a display, wherein the preparation process comprises preparing a first candidate screen corresponding to the first content and a second candidate screen corresponding to the second content at a rear of an error screen being displayed by , wherein the viewer corresponding to the first candidate screen and the viewer corresponding to the second candidate screen comprise a PDF viewer being used to view a PDF document, wherein the second candidate screen has less possibility to be displayed than the first candidate screen; and
a step of causing a first reference target corresponding to the first content and a second reference target corresponding to the second content to be displayed on the display and causing the first candidate screen and the second candidate screen to be displayed on the display based on a fact that a selection operation with respect to the first reference target or the second reference target is received,
wherein the preparation process with respect to the first candidate screen is executed earlier than the preparation process with respect to the second candidate screen.
Currently amended) A non-transitory computer-readable recording medium comprising a display control program of a computer that can communicate with a controller that controls equipment, the display control program causing the computer to execute:
	a step of preparing a plurality of pieces of content that can be used by the computer;
	a step of detecting a predetermined event that occurs in the equipment;
	a step of learning a first probability of each of the plurality of pieces of content by monitoring content that is used by the computer when the predetermined event is detected, wherein an incrementing process is executed to generate a counting result when a screen is switched from other screens and being displayed for equal to or longer than a predetermined period of time and the first probability is learned based on the counting result; 
	a step of specifying content having a high possibility of being used by the computer among the plurality of pieces of content based on the learned first probability when the predetermined event is detected, wherein the learned first probability of each of the plurality of pieces of content is obtained, and content having the learned first probability higher than a predetermined value is specified as the content, comprising a first content and a second content, having the high possibility of being used by the computer;
a step of executing a preparation process before the first content and the second content to be displayed on a display, wherein the preparation process comprises preparing a first candidate screen corresponding to the first content and a second candidate screen corresponding to the second content at a rear of an error screen being , wherein the viewer corresponding to the first candidate screen and the viewer corresponding to the second candidate screen comprise a PDF viewer being used to view a PDF document, wherein the second candidate screen has less possibility to be displayed than the first candidate screen; and
a step of causing a first reference target corresponding to the first content and a second reference target corresponding to the second content to be displayed on the display and causing the first candidate screen and the second candidate screen to be displayed on the display based on a fact that a selection operation with respect to the first reference target or the second reference target is received,
wherein the preparation process with respect to the first candidate screen is executed earlier than the preparation process with respect to the second candidate screen.

	Claims 11-13 (cancelled).  

Allowable Subject Matter
Claims 1, 2 and 5-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
In addition to applicant remarks filed 01/20/2022, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations wherein the viewer corresponding to the first candidate screen and the viewer corresponding to the second candidate screen comprise a PDF viewer being used to view a PDF document, wherein the second candidate screen has less possibility to be displayed than the first candidate screen.

	At best, the prior arts of record, specifically, Shaashua (US 2016/0342906) teaches, predetermined the event occurs in the equipment and equipment learned the prioritize the probability of the event and performed the event ([0087, 0088]); Akio (JP 2016197368) teaches, shows statistical information of frequency of screen switching counting operation ([page 9 line 16-27 and page 12 line 33-36]); Harrod (US 2010/0070907) teaches, show fault indicator and when selecting a fault indicator icon, remedy screen display with information ([0066- 0067; figs 7 and 8); None of the references expressly teach wherein the viewer corresponding to the first candidate screen and the viewer corresponding to the second candidate screen comprise a PDF viewer being used to view a PDF document, wherein the second candidate screen has less possibility to be displayed than the first candidate screen.
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.

Claims 2 and 5-9 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PARMANAND PATEL/
Examiner, Art Unit 2143
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143